Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Amendment, filed 7 October 2022, to the Original Application, filed 21 May 2021.

2. 	Claims 21-40 are pending.  Applicant has cancelled claims 1-20.  Claims 21, 30, and 36 are independent claims.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampell (U.S. Publication 2012/0197731 A1) in view of Close (U.S. Publication 2014/0278926 A1) and Jones (U.S. Publication 2011/0061001 A1).
As per independent claim 21, Rampell teaches a computer-implemented method for executing online distribution of content (See Rampell, Abstract), the method comprising:
receiving, from a first content publisher that publishes a first web page, a request to publish content associated with the first content publisher on a second web page associated with a second content publisher (See Rampell, paragraphs 0082-0083, describing a publisher receiving a request to publish content, such as advertisement content from a second content publisher, such as an advertiser, the advertisement content associated with the content published on a web page);
receiving, from the second content publisher, a request for content, the request including at least one identifier associated with a prospective viewer of a web page of the second content publisher (See Rampell, paragraphs 0082 and 0120, describing a request for the advertisement content from a user/viewer who engages with the merchant via the web page, the advertisement content including identification of the advertisement requested by the user/viewer);
Rampell does not teach expressly:
comparing the at least one identifier with current user cookie data, including recency and frequency data, and at least one attribute of a desired viewer of the first content publisher; and
providing for display, to the second content publisher or a device of the prospective viewer, the content of the first content publisher, based on at least the comparison of the at least one identifier with the current user cookie data and the at least one attribute of the desired viewer of the first content publisher,
however, Close and Jones teach these limitations (See Close, paragraphs 0022 and 0035, describing advertisement campaign identifiers and comparing the advertisement campaign identifiers with cookie data that includes multiple attributions, including data indicating the mobile advertisement the user most recently interacted with as well as additional user attributes such as the dates and times the user interacted with various advertisements; see also paragraphs 0057 and 0066, describing displaying an advertisement on a user’s mobile device identified by an advertisement identifier and based on the comparison of the cookie data that included the information as to when the user most recently interacted with the specific advertisement.  See also Jones, paragraphs 0040, 0046, 0054, 0057-0058, and Figure 3, describing determining a frequency value of user revisitations to a web page, the frequency value to be provided to a advertisement selector to select an advertisement to display to the user based at least in part on the frequency of user revisitations to the web page).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the comparison of current user cookie data including recency data and frequency data with attributes of the viewer, as taught by Close and Jones, with the request for content of Rampell.  The motivation for doing so would have been to advertise products to users in a more targeted manner in order to optimize advertising revenue, as taught by Close (See Close, paragraph 0021). 
Therefore, it would have been obvious to combine Close and Jones with Rampell for the benefit of advertising products to users in a more targeted manner in order to optimize advertising revenue to obtain the invention as specified in claim 21.
As per dependent claim 22, Rampell, Close, and Jones teach the limitations of claim 21 as described above.  Rampell, Close, and Jones also teach wherein the at least one identifier associated with the prospective viewer of the web page of the second content publisher includes at least one attribute selected from the group of: geographic location, website history, age, gender, search history, profession, or combinations thereof (See Rampell, paragraph 0120).
As per dependent claim 23, Rampell, Close, and Jones teach the limitations of claim 21 as described above.  Rampell, Close, and Jones also teach wherein the at least one identifier associated with the prospective viewer of the web page of the second content publisher is selected from the group of: recency, frequency, demographic, email address, or combinations thereof (See Rampell, paragraph 0120).
As per dependent claim 24, Rampell, Close, and Jones teach the limitations of claim 21 as described above.  Rampell, Close, and Jones also teach determining, based on the comparison, whether to display a link to or preview of content of the first content publisher on the web page of the second content publisher (See Rampell, paragraph 0084).
As per dependent claim 25, Rampell, Close, and Jones teach the limitations of claim 24 as described above.  Rampell, Close, and Jones also teach wherein the request from the second content publisher includes a minimum price it will accept to display a link to or preview of content of the first content publisher (See Rampell, paragraph 0089).
As per dependent claim 26, Rampell, Close, and Jones teach the limitations of claim 24 as described above.  Rampell, Close, and Jones also teach wherein the step of determining whether to display the link to or preview of content of the first content publisher on the web page of the second content publisher is further based on a price the first content publisher will pay for a content publisher to display a link to or preview of the content, and a minimum price the second content publisher provided will accept to display a link to or preview of the content (See Rampell, paragraphs 0089-0090).
As per dependent claim 27, Rampell, Close, and Jones teach the limitations of claim 24 as described above.  Rampell, Close, and Jones also teach receiving, from an advertiser, at least one parameter associated with paying for the prospective viewer of the webpage of the second content publisher to view an advertisement displayed on the webpage of the first content publisher (See Rampell, paragraphs 0083 and 0408).
As per dependent claim 28, Rampell, Close, and Jones teach the limitations of claim 27 as described above.  Rampell, Close, and Jones also teach wherein the at least one parameter associated with paying for the prospective viewer to view the advertisement is selected from the group consisting of: viewer recency, viewer frequency, viewer demographic, or any combination thereof (See Rampell, paragraph 0408).
As per dependent claim 29, Rampell, Close, and Jones teach the limitations of claim 27 as described above.  Rampell, Close, and Jones also teach wherein the step of determining whether to display the link to or preview of content of the first content publisher on the web page of the second content publisher further comprises comparing the at least one identifier with the at least one parameter associated with paying for the prospective viewer to view the advertisement, to determine whether to display a link to or preview of content from the first content publisher on the web page of the second content publisher (See Rampell, paragraphs 0409-0410).
As per independent claim 30, Rampell teaches a system for executing online distribution of content (See Rampell, Figure 3), the system including:
a computer readable data storage device storing instructions for executing an distribution of content: and a processor configured to execute the instructions to perform a method… (See Rampell, Figure 3 and paragraph 0510).
Independent claim 30 additionally incorporates substantially similar subject matter as that of independent claim 21 above, and is additionally rejected along the same rationale as used in the rejection of claim 21.
As per dependent claim 31, Rampell, Close, and Jones teach the limitations of claim 30 as described above.  Claim 31 additionally incorporates substantially similar subject matter as that of claim 24 above, and is additionally rejected along the same rationale as used in the rejection of claim 24.
As per dependent claim 32, Rampell, Close, and Jones teach the limitations of claim 31 as described above.  Claim 32 additionally incorporates substantially similar subject matter as that of claim 26 above, and is additionally rejected along the same rationale as used in the rejection of claim 26.
As per dependent claim 33, Rampell, Close, and Jones teach the limitations of claim 32 as described above.  Claim 33 additionally incorporates substantially similar subject matter as that of claim 27 above, and is additionally rejected along the same rationale as used in the rejection of claim 27.
As per dependent claim 34, Rampell, Close, and Jones teach the limitations of claim 33 as described above.  Claim 34 additionally incorporates substantially similar subject matter as that of claim 28 above, and is additionally rejected along the same rationale as used in the rejection of claim 28.
As per dependent claim 35, Rampell, Close, and Jones teach the limitations of claim 30 as described above.  Claim 35 additionally incorporates substantially similar subject matter as that of claim 29 above, and is additionally rejected along the same rationale as used in the rejection of claim 29.
As per independent claim 36, Rampell teaches a computer-readable medium storing instructions that, when executed by a processor, cause the processor to execute online distribution of content… (See Rampell, Figure 3 and paragraph 0510).
Independent claim 36 additionally incorporates substantially similar subject matter as that of independent claim 21 above, and is additionally rejected along the same rationale as used in the rejection of claim 21.
As per dependent claim 37, Rampell, Close, and Jones teach the limitations of claim 36 as described above.  Claim 37 additionally incorporates substantially similar subject matter as that of claim 24 above, and is additionally rejected along the same rationale as used in the rejection of claim 24.
As per dependent claim 38, Rampell, Close, and Jones teach the limitations of claim 37 as described above.  Claim 38 additionally incorporates substantially similar subject matter as that of claim 26 above, and is additionally rejected along the same rationale as used in the rejection of claim 26.
As per dependent claim 39, Rampell, Close, and Jones teach the limitations of claim 38 as described above.  Claim 39 additionally incorporates substantially similar subject matter as that of claim 27 above, and is additionally rejected along the same rationale as used in the rejection of claim 27.
As per dependent claim 40, Rampell, Close, and Jones teach the limitations of claim 39 as described above.  Claim 40 additionally incorporates substantially similar subject matter as that of claim 29 above, and is additionally rejected along the same rationale as used in the rejection of claim 29.


4. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Response to Arguments

5.	Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Wang (U.S. Publication 2009/0216616 A1) discloses displaying correlated advertisements to internet users.
- Merriman (U.S. Publication 2002/0082923 A1) discloses distribution of re-targeted advertising.
- Donovan (U.S. Publication 2015/0356165 A1) discloses providing content to users based on frequency of interaction.


7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176